Title: To Thomas Jefferson from John Skinker, 11 April 1781
From: Skinker, John
To: Jefferson, Thomas



Sir
Boyds Hole Wednesday April 11th. 1781.

I received your Excellencys Letter by Express Thursday morning last directing me to send 114 Men from this County to Williamburg to perform a Tour of duty. Late the same Evening I received a Letter from Col. Stith on Potomack informing me that 3 large Schooners and some smaller Vessels of the Enemy were opposite Hoes Ferry. They came too and about 8 o Clock at night landed at Mr. Garrard Hoes, plunderd his House and what they could not carry away they utterly distroyd. They also took off 4 of his Negros and set fire to his House which the Captain of the gang permitted the Overseer to extinguish. They then proceeded a few Miles up the river to Mr. Robt. Washingtons where the same horrid scene was again renewd with every agrevating circumstance that can be conceiv’d. They carried off 4 of his Negros and distroyd almost every Article of Furniture that Gentleman was possessd of; they then returnd on board, and the next day landed on the Maryland shore, and proceeded to Mr. Dents where (as we heard a good deal of firing) they were opposed, but without effect as we soon discoverd all that Gentleman’s fine buildings in flames. Their next object was the Roman Priests House which they robb’d of every thing they could carry off, and then went to Mr. Hansons whom they also plunderd. Their Vessles then returnd down the River and came too off Cedar point. They landed and were opposed by a small party of Militia tho’ I apprehend without much affect as I am informd they took off most of the Tobacco that was in the Warehouses at that place. Sunday morning they proceeded down the River, and I was in hopes that I should be able to discharge the Militia and comply with your requisition, but before that took place I read an Express from Col. Jno. Washington, informing me that several large Ships were coming up Potomack. In a few hours after we coud distinguish 3 lying at Anchor where they continued as the wind was strong against them til’ yesterday morning when they got under way and proceeded up the River. They consist of 4 Ships none less than 20 Guns two Brigs and two Tenders. As the wind was fair I do imagine they woud get up as high as Dumfries that Evening. It is generally conjecturd Alexandria is their Object. On their return I am apprehensive we shall receive a visit from them, and I am really sorry to inform your Excellency that not 1 third of my Militia have Arms fit for service. It has never been in  my power to procure the 150 Guns &c. you sent me an order for on the Managers of the Factory at Fredericksg. As the scituation of the Inhabitants of Potomk. is very alarming and distressing and we have near 30 Miles of County to protect from the depredation of these Pirates, I beg your Excellency and the Council would take the matter under consideration, and Countermand the order for sending 114 Men with Guns (which is impossible to spare) from this County. I am now encampd at this place and shall continue til’ the ships return down. We are endeavouring to secure the public Tobacco which is very considerable, and I think in great danger, as the Houses are on the edge of the bank, and their Vessels can come within 150 Yards of the shore. I am under the greatest obligation to Capt. Read and his Troop of Horse, who on my informing him of our scituation immediately Joind and is now with me, and I do expect if the Enemy should land will render us very escential service. I shall be highly obligd to your Excellency to write to me by the return of the Express. I am Sir with great esteem your Excellencys Most Obdt. Hbbl Servt,

J. Skinker

